DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over European reference (EP 0 625 457) in view of British reference (GB 224,461).
The EP reference a railway car comprising an upper level (Fig. 3) and a lower level (Fig. 4) separated by intermediate floor 7 that defines a floor opening and bridge 3 (Figs. 1 and 3), wherein bridge 3 extends at least partially along the floor opening and connects the first and second longitudinal ends of the car on the upper level, and 
The GB reference (Fig. 1) discloses a railway car comprising a preparation/kitchen area at one end of the car and a dining area at the other end of the car, wherein the preparation area extends continuously between the first and second sidewalls of the car, and over the entire width of the car (see also Fig. 2).
In view the GB reference, it would have been obvious to one of ordinary skill in the art to construct the lower level of the two levels car of the EP reference as a dining car having a preparation area and a dining area configured similar to that taught by the GB reference so as to better serve travelers on long distance trips. The EP reference, as modified, is considered to include the combination of features recited in instant claim 1.
Regarding the length and width of the floor opening as recited in instant claim 2,  it would have been obvious to one of ordinary skill in the art to design the floor opening of the structure of the EP reference with desired length and width to achieve a desired size of openness in the lower level, wherein the instant claimed particular length and width are merely an obvious matter of choosing size through routine engineering to achieve expected results thereof.
Regarding instant claim 3, consider preparation area/kitchen tables 17 and 18 of the GB reference, which are positioned next to one another to define a counter readable as extending continuously from the first sidewall to the second sidewall of the car. The car of the EP reference, as modified, is considered to include similar feature. On the other hand, it would have been obvious to one of ordinary skill in the art to construct In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
Regarding instant claims 4-5, consider single staircase 4 shown in Fig. 1 of the EP reference, which appears to have a width greater than one-third of the width of the lower level. On the other hand, it would have been obvious to one of ordinary skill in the art to construct the stair of the rail car of the EP reference with a large width, as an obvious matter of design choice, so as to facilitate traffic flows up/down the stairway.
Regarding instant claim 6, consider the dining seats shown in Fig. 1 of the GB reference, wherein the seats on at least one sidewall are readable as being aligned along the sidewall. The structure of the EP reference, as modified, is considered to include similar feature.
Regarding instant claim 9, consider windows 37, 38 on the first and second sidewalls of the car of the GB reference, wherein these windows are readable as access openings. The structure of the EP reference, as modified, is considered to include similar features.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Pelletier (US D 915,967) .
Regarding instant claim 7, consider the railcar 3 shown in Fig. 2 of Pelletier, wherein the upper level includes a floor opening on one side of an aisle and a row of seats positioned along the other side of the aisle and along the first sidewall. In the . 
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Brown (US 9,845,155).
Regarding the elevator recited in instant claim 8, consider the elevator system provided for services between two deck levels of the vehicle of Brown. In view of Brown, it would have been obvious to one of ordinary skill in the art to provide an elevator system, similar to that of Brown in the structure of the EP reference, as modified, to facilitate services between the upper and lower levels of the rail car.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617